                                First Tennessee Plaza | 800 South Gay St. Suite 2131 | Knoxville, TN 37929
                                          o. (865) 245-2011| f. (865) 219-2846 | o. (423) 581-2667
                                             thefirm@tblf-pc.com | www.bowlinlawfirmpc.com



March 17, 2020

VIA Facsimile: (216) 443-6105
Cuyahoga County Sheriff’s Department - Records Division
1215 West 3rd Street
Cleveland, OH 44113

RE:    Freedom of Information Act and Ohio Public Records Act Request

Dear Whom It May Concern:

        Under the Ohio Public Records Act and the Freedom of Information Act (FOIA), I respectfully
request that the following materials be produced and/or made available for inspection and photocopying
by myself or my designee. The OPRA mandates that all state, county, and municipal records be available
for inspection and copying by any person. See Ohio Rev. Code § 149.43, et seq.; see also 5 U.S.C. §
522(a)(2)(C). Accordingly, please provide the following:

           1.      Any complaint or grievance filed by, or on behalf of, Mr. Franklyn Williams, regarding
                   conditions aboard the transport bus operated by Prisoner Transport Services / Brevard
                   Extraditions in July 2018. On information and belief, Williams was in the custody of
                   PTS / Brevard from July 15 – 20, 2018; Mr. Wlliams reported to Jail officials about an
                   assault on his person by a PTS driver and abhorrant conditions aboard the bus.
           2.      Any other records/documentation relating to the aforementioned complaint / grievance,
                   including, inter alia, photos taken of Mr.Williams’ injuries, arrangements made to have
                   Williams transported from Hamilton County, Indiana to Cuyahoga County, etc.
           3.      A copy of any contract or other written agreement between Cuyahoga County and PTS
                   / Brevard Extraditons that engages PTS / Brevard to provide transport services for the
                   inmates in the custody of the Cuyahoga County Jail. In addition, copies of the request
                   for proposals issed by the County and all bid proposals submitted to the County.

         I ask for a prompt response to this request. If you expect a significant delay in responding to or in
fulfilling this request, please contact me with information about when I might expect copies or the ability
to inspect the requested records. If you deny any or all of this request, please cite each specific exempton
you feel justifies the refusal to release the information and notify me of the appeal procedures available to
me under the law. If you should have any questions, or if I can be of any assistance, please contact me.

                                                              With kindest regards,

                                                              THE BOWLIN LAW FIRM P.C.


                                                              Troy L. Bowlin, II
                                                              troy@tblf-pc.com
                                                                                                             D
                                          Knoxville | Morristown | Nashville | Washington D.C.
                                           thefirm@tblf-pc.com | www.bowlinlawfirmpc.com
           Case 3:19-cv-00599 Document 40-4 Filed 05/08/20 Page 1 of 1 PageID #: 190
